Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 24 September 2021 has been received and entered in full.  Claims 1 and 62 have been amended, claims 70-77 have been cancelled, and claims 78-81 have been added. Newly added claims 78-81 will be examined as they fit under the rubric of the elected invention. Therefore, claims 1, 62-69 and 78-81 are pending and the subject of this Office Action.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 24 September 2021 has been considered by the examiner.

Withdrawn Objections and/or Rejections
5.	The objection to the Specification as set forth at pg. 3 of the previous Office action (mailed 25 June 2021 is withdrawn in view of Applicant’s amendment of the Specification (filed 24 September 2021).
6.	The rejection of claims 63 and 64 under 35 U.S.C. 112(a) as set forth at pp. 4-6 of the previous Office action (mailed 25 June 2021) is withdrawn in view of Applicant’s amendment of 
7.	The rejection of claims 65-66 under 35 U.S.C. 112, 4th paragraph as set forth at pg. 3 of the previous Office action (mailed 25 June 2021 is withdrawn in view of Applicant’s amendment of claim 1 (filed 24 September 2021).

Maintained and/or New Objections and/or Rejections
Sequence Rules
8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, the application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Specifically, amino acid sequences are disclosed in newly added claim 80 without accompanying sequence identifiers (i.e., SEQ ID NO:#).  If the sequences are not present in the sequence listing, Applicant is required to provide (1) a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, (2) a substitute paper copy of that “Sequence Listing”, (3) an amendment directing the entry of that paper into the specification, and (4) a statement that the content of the paper and computer readable copies are the same, and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 through 1.825.  The claims and/or instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (i.e., SEQ ID NO: #) be made in the specification and claims wherever a reference is made to that sequence (See M.P.E.P. 2422.04).

Claim Objections
9.	Claim 80 is objected to because it recites amino acid sequences without accompanying sequence identifiers (i.e., SEQ ID NO:#).  The claim will need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (i.e., SEQ ID NO: #) be made in the specification and claims wherever a reference is made to that sequence (See M.P.E.P. 2422.04). Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st Paragraph
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 62 and 65-69 remain rejected, and newly added claims 78-81 are rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, The basis for this rejection is set forth at pp. 4-6 of the previous Office action (mailed 25 June 2021).
12.	The claims are drawn quite broadly to a fusion protein comprising a vascular endothelial growth factor (hereinafter "VEGF") antagonist linked to a platelet-derived growth factor (hereinafter "PDGF") antagonist, wherein the VEGF antagonist comprises a VEGF receptor ("VEGFR") extracellular trap segment comprising at least two extracellular segments, each from one of VEGFR-1, VEGFR- 2 and VEGFR-3, and the PDGF antagonist is an anti--PDGF antibody or an antigen binding fragment thereof.  The claims also recite wherein the extracellular segment of VEGFR comprises two or more of domains D1-D7. The claims also recite a fusion protein comprising a vascular endothelial growth factor (hereinafter "VEGF") antagonist linked to a platelet-derived growth factor (hereinafter "PDGF") antagonist, wherein the VEGF antagonist comprises a VEGF receptor ("VEGFR") extracellular trap segment comprising: a first extracellular segment comprising an amino acid sequence at least 90% identical to D2 from VEGFR-1 of SEQ ID NO: 34; and a second extracellular segment comprising an amino acid sequence at least 90% identical to D3 from VEGFR-2 of SEQ ID NO: 35, wherein the first extracellular segment is N-terminal to the second extracellular segment, wherein the fusion protein further comprises a linker between the first and second extracellular segments, and wherein the PDGF antagonist is an anti-PDGF antibody or an antigen binding fragment thereof. Thus, the claims are drawn to a genus of polypeptide molecules that are defined only by a partial structure and a desired function (i.e., binds PDGF and VEGF). 
13.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or 
14.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
16.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
17.	Therefore, only the fusion protein referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
18.	Applicant argues at pg. 6 (filed 24 September 2021) that the present disclosure teaches that VEGF binds to VEGF receptors (VEGFRs) having seven Ig-like domains in their extracellular domain (See [0219], [0225]), the amino acid sequences of the VEGFRs, as well as the general arrangement of the Ig-like domains therein (See [0219]-[0223]). Applicant also argues that the Specification discloses that the extracellular trap segment can included at least two extracellular domains of VEGFRs (e.g., D2 of VEGFR-1 and D3 of VEGFR-2 (See [0227], [0223]).

20.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a fusion protein comprising a VEGF antagonist linked to a PDGF antagonist, wherein the VEGF antagonist is a VEGF receptor trap comprising domain D2 from VEGFR-1 and domain D3 from VEGFR-2, and wherein the PDGF antagonist is an anti-PDGF antibody or an antigen-binding fragment thereof, and the description of one species of fusion protein is not adequate written description of an entire genus of functionally similar fusion proteins encompassed by the claims.

Summary

21.	Claims 1, 62, 65-69 and 78-81 stand rejected.
Claims 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/                                                                                                                                                                                                        Examiner, Art Unit 1647
December 31, 2021
     /Christine J Saoud/     Primary Examiner, Art Unit 1647